 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00024-RFB-VCF
 8                        Plaintiffs,
 9            v.
10   KEVIN CLIFTON GREEAR,
11                        Defendant.
12
     UNITED STATES OF AMERICA,                              Case No.: 3:13-cr-00062-RCJ-CLB
13
                          Plaintiffs,
14
              v.                                                REASSIGNMENT ORDER
15
     KEVINCLIFTON GREEAR,
16
                          Defendant.
17
18
             The presiding District Judges in these actions have determined that these actions are related
19
     and that there is good cause for them to be assigned to the same District Judge. Reassignment will
20
     promote judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice
21
     to the parties.
22
23           Therefore,

24           IT IS HEREBY ORDERED that case no. 3:13-cr-00062-RCJ-CLB is reassigned to the

25   Honorable Richard Franklin Boulware II as district judge and the Honorable Cam Ferenbach

26
27
28
 1   as magistrate judge for all further proceedings. This case shall henceforth bear the case no. 3:13-
 2   cr-00062-RFB-VCF.
 3
 4          DATED: December 4, 2019.
 5
                                                          ______________________________
 6
                                                          ROBERT C. JONES
 7                                                        Senior United States District Judge
 8
                                                          ______________________________
 9                                                        RICHARD F. BOULWARE, II
10                                                        United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
